

Exhibit 10.19

 
JOINT BENEFICIARY DESIGNATION AGREEMENT THAT SUPERCEDES AND REPLACES THE AMENDED
AND RESTATED SPLIT DOLLAR AGREEMENT DATED JUNE 28, 2002








Insurer:
Relationship of Insured to Bank:
Cigna Life Insurance Company
Cigna Life Insurance Company
Cigna Life Insurance Company
Cigna Life Instance Company
Cigna Life Insurance Company
Cigna Life Insurance Company
Travelers Life and Annuity Insurance Company
 
Policy Number:
BOL000887Z
BOL000888Z
BOL000889Z
BOL000890Z
BOL000891Z
BOL000892Z
BOL000893Z
7404437
 
Bank:
 
 
Mt. Washington Co-Operative Bank
 
Insured:
Edward J. Merritt
 
Relationship of Insured to Bank:
Executive
 

 


 
The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:
 
The Bank and the Executive are parties to a Split Dollar Agreement dated the
28th day of June, 2002, between Mt. Washington Co-Operative Bank and Edward J.
Merritt that provides for the payment of certain benefits.  This Joint
Beneficiary Designation Agreement and the benefits provided hereunder shall
supercede and replace the existing Split Dollar Agreement and the-benefits
provided thereby.
 
I.
DEFINITIONS

 
Refer to the policy contract for the definition of any terms in this Agreement
that are not defined herein. If the definition of a term in the policy is
inconsistent with the definition of a term in this Agreement, then the
definition of the term as set forth in this Agreement shall supersede and
replace the definition of the terms as set forth in the policy.
 



 
 

--------------------------------------------------------------------------------

 



 
II.
POLICY TITLE AND OWNERSHIP

 
Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values.  Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Joint Beneficiary Designation policy, then, in such event, the rights,
duties and benefits of the parties to such increased coverage shall continue to
be subject to the terms of this Agreement.
 
III.
BENEFICIARY DESIGNATION RIGHTS

 
The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured's share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.
 
IV.
PREMIUM PAYMENT METHOD AND BANK’S DUE DILIGENCE

 
Subject to the following, the Bank shall pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
policy in force. The Bank shall exercise due diligence in reviewing the
financial stability of the insurance company(ies) and the policy(ies) that are
the subject of this Agreement. If the Bank believes that the Insurer under the
policy is financially weak or that the policy is not performing well, the Bank
may, at any time, surrender the policy or substitute a different policy provided
that the Bank is under no obligation to invest in such replacement policy any
more than the proceeds available from the case surrender value of the original
policy. The Executive will cooperate by undertaking any necessary medical
examination. If the Bank chooses to surrender the above-referenced policy
without replacing it or the policy otherwise ceases to exist prior to the death
to the Insured, the Bank agrees to pay the Insured's name beneficiary(ies) the
dollar amount as projected, at the time of death, as of the Effective Date of
this Agreement.
 
V.
TAXABLE BENEFIT

 
Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service.  The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.

 
2

--------------------------------------------------------------------------------

 



 
VI.
DIVISION OF DEATH PROCEEDS.

 
Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:
 
 
A.
Should the Insured be employed by the Bank at  the time of death or terminated
due to disability or retired at the time of death, the Insured's
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to an amount equal to sixty-five percent (65%) of the net-at-risk insurance
portion of the proceeds plus an amount equal to the Accrued Liability Retirement
Account balance, as defined in Parargraph VI of the Executive Salary
Continuation Agreement that Supercedes and Replaces the Amended and Restated
Supplemental Executive Retirement Agreement Dated June 28, 2002, as of the date
of death. This amount shall not exceed one hundred percent (100%) of the
net-at-risk insurance portion of the proceeds. The net-at-risk insurance portion
is the total proceeds less the cash value of the policy.

 
 
B.
Should the Insured not be employed by the Bank at the time of death, the
Insured's beneficiary(ies), designated in accordance with Paragraph III, shall
be entitled to the percentage as set forth herein below of fifty percent (50%)
of the net-at-risk insurance portion of the proceeds that corresponds to the
number of full years the Insured has been employed by the Bank from the first
(1st) anniversary date (August 23,1999) of first employment.

 From the first (1st)
 
Anniversary date of
 
Employment with the Bank
Vested (to a maximum of 100%)
Fewer than 5
0%
5 years
20%
6 years
40%
7 years
60%
8 years
80%
9 or more years
100%

 
 
C.
The Bank shall be entitled to the remainder of such proceeds.

 
 
D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.

 
V.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

 
The Bank shall at all times be entitled to an amount equal to the policy's cash
value, as that term is defined in the policy contract, less any policy loans and

 
3

--------------------------------------------------------------------------------

 



 
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.
 
VIII.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY

ELECTION EXISTS
 
In the event the policy involves an endowment or annuity element, the Bank's
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy's cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.
 
IX.           TERMINATION OF AGREEMENT
 
 
A.
This Agreement shall terminate upon the occurrence of any one of the following:

 
 
1.
The Insured shall leave the employment of the Bank (voluntarily or
involuntarily) prior to the fifth (5th) year anniversary of employment with the
Bank;

 
 
2.
The insured shall be discharged from employment with the Bank for cause. The
term "for cause" shall mean any of the following that result in an adverse
effect on the Bank: (i) gross negligence or gross neglect; (ii) the commission
of a felony or gross misdemeanor involving fraud or dishonesty; (iii) the
willful violation of any law, rule, or regulation (other than a traffic
violation or similar offense); (iv) an intentional failure to perform stated
duties; or (v) a breach of fiduciary duty involving personal profit; or

 
 
3.
Surrender, lapse, or other termination of the Policy by the Bank, and subject to
the Insured’s option as set forth hereinbelow.

 
 
B.
Upon such termination of this Agreement but prior to the termination of the
policy by the Bank, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate.  Such cash payment referred to hereinabove shall be the greater of:


 
4

--------------------------------------------------------------------------------

 



 
 
1.
The Bank's share of the cash value of the policy on the date of such assignment,
as defined in this Agreement; or

 
 
2.
The amount of the premiums that have been paid by the Bank prior to the date of
such assignment.

 
 
C.
If; within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured's rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

 
 
D.
The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured's option to receive an absolute
assignment of the policy as set forth herein.

 
 
E.
Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

 
X.
INSURED'S OR ASSIGNEES ASSIGNMENT RIGHTS

 
The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest m file
subject policy nor any rights, options, privileges or duties created under this
Agreement
 
XI.
AGREEMENT BINDING UPON THE PARTIES

 
This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns,
 
XII.
ADMINISTRATIVE AND CLAIMS PROVISIONS

 
The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 ("EMSA");
 
A.           Named Fiduciary and Plan Administrator:
 
The '"Named Fiduciary and Plan Administrator of tins Joint Beneficiary
Designation Agreement shall be Mt. Washington Co-Operative Bank until its
resignation or removal "by the Board of Directors, As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control, and
administration of this Agreement as established herein. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Agreement, including

 
5

--------------------------------------------------------------------------------

 



    the employment of advisors and the delegation of any ministerial duties to
qualified individuals.
 
B.            Basis of Payment of Benefits:
 
Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits m turn being based on the payment of premiums as
provided in this Agreement.
 
C.            Claim Procedures:
 
Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.
 
In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the insurer.
 
XIII.
GENDER

 
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
 
XIV.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 
The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.
 
XV.
CHANGE IN CONTROL

 
A Change in Control will be deemed to have occurred if:

 
6

--------------------------------------------------------------------------------

 



 
1.)           During any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who are Continuing
Directors (as hereinafter defined) cease for any reason to constitute at least a
majority of the Board of Directors of the Bank. For this purpose a "Continuing
Director" shall mean (x) an individual who was a director of the Bank at the
beginning of such period or (y) any new director (other than a director
designated by a person who has entered into, or made a bona-fide offer to enter
into, any Agreement with the Bank to effect an acquisition, merger or
consolidation) whose election by the Board or nomination for election by the
Bank's shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved;
 
2.)           The directors of the Bank approve a merger or consolidation of the
Bank with any other bank or corporation, other than (x) a merger or
consolidation in which individuals who are directors of the Bank immediately
prior to the transaction will continue to represent at least two-thirds (2/3) of
the directors of the institution resulting from the merger or consolidation (or,
if applicable, of any parent holding company), or (y) a reorganization the
primary purpose of which is to permit the Bank to reorganize into a mutual
holding company structure (without an issuance of minority shares to the public)
pursuant to Chapter 167H of the Massachusetts General Laws or any similar
provisions of law;
 
3.)           The Bank converts from mutual stock form (it being understood that
a reorganization into a mutual holding company structure shall not constitute
conversion from mutual to stock form unless there shall also be an issuance of
minority shares to the public);
 
4.)           The Bank effectuates a complete liquidation of the Bank or sale or
disposition of all or substantially all of its assets.
 
Upon such Change in Control, if the Insured's employment is terminated, except
for cause, within six (6) months prior or anytime subsequent to such mutual to
stock conversion and change of control, then the Insured shall be one hundred
percent (100%) vested in the benefits promised in this Agreement and, therefore,
upon the death of the Insured, the Insured's beneficiary(ies) (designated in
accordance with Paragraph III) shall receive the death benefit provided herein
as if the Insured had died while employed by the Bank [See Subparagraph VI (A)].
 
XVI.
EFFECTIVE DATE

 
The Effective Date of this Agreement shall be September 1, 2004.

 
7

--------------------------------------------------------------------------------

 



 
XVII.
SEVERABILITY AND INTERPRETATION

 
If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
 
XVIII.
SUPERSEDE AND CONSTITUTE ENTIRE AGREEMENT

 
This Agreement shall supersede the Split Dollar Agreement dated the 28th day of
June, 2002, and shall constitute the entire agreement of the parties pertaining
to this particular Life Insurance Endorsement Method Split Dollar Plan
Agreement.
 
XIX.
APPLICABLE LAW

 
The laws of the Commonwealth of Massachusetts shall govern the validity and
interpretation of this Agreement.
 


Executed at, Boston, Massachusetts, this 20th day of September, 2004.
         
MT, WASHINGTON CO-OPERATIVE BANK
   
Boston, MA
                                                 
/s/ Karen Shea
 
By:
/s/     George Custodio
SVP-CFO
Witness
    George Custodio
Title
                   
/s/ Karen Shea
 
By:
/s/     Edward J. Merritt
Witness
   
Edward J. Merritt


 
8
 
 